Citation Nr: 0835314	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-04 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from April 1975 to 
April 1979 and from April 1982 to January 1995.  He died on 
December [redacted], 2004.  The appellant is his surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

As support of her claim, the appellant testified at a hearing 
before RO personnel in February 2008.  The appellant also 
presented testimony at a video conference hearing before the 
undersigned Veterans Law Judge at the RO in June 2008.  The 
transcripts of both hearings are associated with the claims 
folder and have been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the appellant's claim, the 
Board finds that additional development of the evidence is 
required.

First, with regard to the Veterans Claims Assistance Act 
(VCAA), a notice letter is required to comply with the U.S. 
Court of Appeals for Veterans Claims (Court) recent decision 
in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), which 
held that for Dependency and Indemnity Compensation (DIC) 
benefit claims, including cause-of-death claims, VCAA notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate the DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate the DIC 
claim based on a condition not yet service-connected.  In 
addition, this letter must comply with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007), insofar as 
notifying the appellant of all elements of her claim, 
including the downstream effective date element.  The March 
2005 VCAA notice letter of record does not meet these 
requirements.  Therefore, the case must be remanded for a 
corrected notice.

Second, the appellant contends that the veteran's cause of 
death, critical coronary atherosclerosis, had its onset in 
service and that he had symptoms of a coronary disease from 
the time he was in service, but that it was not properly 
diagnosed.  The appellant asserts that since service, the 
veteran had suffered from symptoms of heartburn or reflux, 
and that he would experience pain from the reflux.  See 
videoconference hearing transcript dated in June 2008.  The 
appellant contends that these may be symptoms of heart 
problems that were never properly diagnosed.  In that regard, 
although a review of the veteran's service treatment records 
(STRs) shows no diagnosis or treatment for heart or related 
problems, and evaluations in September 1988 and December 1991 
showed the veteran's cholesterol levels to be within the 
normal range and the veteran was deemed to have little risk 
of developing coronary heart disease, the STRs also show an 
electrocardiogram (ECG) with abnormal results during service 
in June 1994.  In the same month, the veteran had a fainting 
spell and was hospitalized for a short period of time.  
Additionally, an August 1994 upper gastrointestinal (GI) 
study report indicated that the veteran had considerable 
intermittent esophageal reflux.  Post-service, although 
treatment records generally do not indicate treatment for, or 
diagnosis of, any heart-related problems, a VA medical 
treatment record dated in December 2002 significantly noted 
for the veteran to have a follow-up for hypertension work-up.  
Further, a few days prior to the veteran's death, he was 
treated for heartburn.  See VA treatment record dated in 
December 2004.  At that time, he complained that for the past 
three weeks, he had experienced sharp epigastric pain and 
burping three or four times each day, although when his vital 
signs were taken, only systolic elevation was observed.  
Here, the Board finds that in order to facilitate its 
decision, the file should be reviewed by a VA physician, 
preferably a cardiologist, and an opinion should be obtained 
as to whether the veteran's critical coronary atherosclerosis 
had its onset in service or within one year of his separation 
from service in January 1995.  See 38 C.F.R. § 3.159(c)(4).       

Accordingly, the case is REMANDED for the following action:

1.   Send the appellant and her 
representative a VCAA notice letter 
that complies with the Court's recent 
decision in Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  Specifically, 
this additional VCAA notice must include 
(1) a statement of the conditions for 
which the veteran was service-connected at 
the time of his death; (2) an explanation 
of the evidence and information required 
to substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected (such as his critical 
coronary atherosclerosis).  This letter 
also must comply with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007), in terms of apprising the 
appellant of all elements of her claim, 
including the downstream effective date 
element. 

2.  Arrange for a review of the entire 
claims folder by a VA cardiologist.  
Request that the physician review the 
claims file, including the veteran's STRs 
and post-service treatment records, and 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that the veteran's 
critical coronary atherosclerosis had its 
onset in service or within one year of 
separation from service and whether his 
symptoms of heartburn were related to his 
critical coronary atherosclerosis or other 
heart problems.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The designated VA physician 
should discuss the medical rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.  

3.  Readjudicate the cause of death claim 
in light of the additional evidence.  If 
the claim is not granted to the 
appellant's satisfaction, send her and her 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




